Title: To James Madison from the Inhabitants of Richmond, Manchester, and Vicinity, 30 May 1812 (Abstract)
From: Richmond, Manchester, and Vicinity Inhabitants
To: Madison, James


30 May 1812, Richmond. “Whereas the present critical situation of our affairs is calculated to seize the attention of every one who loves his Country; and it may be important that the voice of the People should be heard on those measures which may affect the future prosperity and honor of the United States;
“Therefore, Resolved, 1st., That we have long viewed with the keenest sensibility the aggressions committed by Great Britain on the rights of the United States; we have seen with the most glowing indignation the rights of person and property ruthlessly wrested from us, under almost every shape; our fair and legitimate commerce arrested under pretexts of paper-blockades; all trade to her enemies’ ports cut off, without distinction, by her Orders in Council, and the sons of our soil forbidden to export the productions of their own farms to their natural markets, whilst the same articles, when wrested from us by British free-booters, are licensed to visit the very same markets for the benefit of the British merchant: we have seen, with feelings which baffle all description, our very coasts infested; our own harbors imperiously blockaded by her ships of war; and our brave tars torn from their Country’s colours and their homes, cast into British ships, and compelled in their turn to exercise the very same cruelties upon the rest of their Countrymen, ’till the catalogue of her victims is now swelled to not less than six thousand: and, to crown the whole, we have seen a serpent, in the shape of a spy, stealing to our fire-sides and altars, and attempting to sting us in the very heart of our Union. We have seen these things, until the blush of shame has tinged our cheeks at their disgraceful repetition.
“Resolved, 2dly., That the Government of the United States, true to the feelings of the people, have remonstrated against the wrongs of Britain, in a spirit of forbearance which was calculated to invite redress from a just and a generous nation; but that their remonstrances have been heard with such a proud indifference as forbids further repetition. We may say indeed, as the fathers of our Revolution have said before us, that, ‘in every stage of these oppressions, our repeated petitions have been answered only by repeated injury.’ Our brave Countrymen are yet continually dragged into captivity; and terms have been set forth, as the conditions of the repeal of her Orders in Council, which defeat all hopes of adjustment; terms that involve demands which neither we, nor any other nation, have a right to press upon France; terms, which too well prove the interested and jealous views of her nefarious Orders; terms, which, were they in the slightest degree recognized by us, would justify Great Britain in arresting our trade with the continent, until her own trade was also admitted. For in theory she declares that we ourselves shall not carry on our own trade, until she enjoys the same privileges herself; and her practice proves, that, while she forbids our carrying our own Articles, in their fair channel of trade, to the enemy, she carries on the very same trade by licenses, and by a system of forgeries, which is worthy only of the most unprincipled nations.
“Resolved, 3dly:, That ’though Peace is dear, very dear, the rights and honor of our Country are still dearer, to our hearts; that to avert the extremity of War, we have tried every means of conciliation; our Government has exhausted every proposition of compromise, as well as every other expedient of policy, and exhausted them in vain. It is time, therefore, to fly to arms; to employ what may be emphatically styled the last resort of Republics; and to wrest that reparation from Great Britain, which we have so long sued for in vain.
“4th., Resolved, therefore, that a prompt, open and vigorous War against Great Britain is the only expedient now left us to save the sinking honor of the nation; and that, if our Government will strike the blow, we will aid it to the utmost of our power; and we solemnly pledge ourselves that no privations shall disconcert, and no dangers daunt us.
“5th:, Resolved, that we have viewed with high feelings of resentment the various wrongs of the Government of France, by repeated and numerous spoliations on our Commerce, arrestations and imprisonments of our seamen, by haughty, perfidious and contemptuous disregard of our remonstrances and demands of justice; and, especially, that the recent Burnings of our ships on the high seas by an armed squadron, and at a moment, too, when she promised a pause in her hostilities and a reparation for her wrongs, reflect disgrace on the Government that countenances, and on the Government that would submit to them; that they call forth but one sentiment in our bosoms, a spirit of vengeance; and that, unless the negotiations now pending shall speedily eventuate in an honorable adjustment of these aggressions, we trust that our Government will, in due season, mete out the same measure to France, which they are about to mete out to Great Britain.
“6th., Resolved, that the thanks of this meeting be tendered to all those Members of Congress who have stood by their Country at this Crisis, and are preparing to strike a blow at her enemies.
“Resolved, that a Copy of these Resolutions be addressed to the President of the United States, and to the Speakers of both Houses of Congress.”
